                                             UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF MISSISSIPPI
                                                  SOUTHERN DIVISION

JASON COOKSEY, HEIDI COOKSEY AND
SARAH COOKSEY, SYDNEY COOKSEY AND
SADIE COOKSEY, MINORS, BY AND
THROUGH THEIR NATURAL GUARDIANS,
JASON AND HEIDI COOKSEY                                                                                                       PLAINTIFFS

V.                                                                                                         CAUSE NO. 1:18-cv49-LG-RHW

HUNT SOUTHERN GROUP, LLC FKA
FOREST CITY SOUTHERN GROUP, LLC,
FOREST CITY RESIDENTIAL MANAGEMENT, LLC,
HUNT MH PROPERTY MANAGEMENT LLC,
UNKNOWN JOHN AND JANE DOES A THROUGH M, AND
OTHER UNKNOWN CORPORATE ENTITIES N THROUGH Z                                                                                 DEFENDANTS

                               PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY
                                JUDGMENT – FEDERAL PUNITIVE DAMAGES
                                 CLAIMS NOT SUBJECT TO STATE LAW CAP



             COME NOW Plaintiffs, by and through their counsel of record, Rushing & Guice,

P.L.L.C., and file this Motion for Partial Summary Judgment – Federal Punitive Damages

Claims Not Subject to State Law Cap, and would show this honorable Court as follows.

                   1. Punitive damages are recoverable under a federal action for violation of the

                          SCRA.

                   2. Mississippi state law imposes a cap on state law punitive damage awards.

                   3. The Mississippi state law cap on punitive damages does not apply to federal

                          punitive damage awards. Williams v. Riley (5th Cir., 2013).

             WHEREFORE, PREMISES CONSIDERED, Plaintiffs request this Court grant


                                                                                                                                       1
W:\!MOLD-MM ONLY\Dispositive Motions\Punitive Damages Cap\P\Individual Pleadings\Motion Puntive Damages Cap - Cooksey.docx
Plaintiffs’ Motion for Partial Summary Judgment and find that the Mississippi state punitive

damages statute does not apply to a punitive damages award under the SCRA.

              Respectfully submitted this the 10th day of May, 2019.

                                                                                           RUSHING & GUICE, P.L.L.C.
                                                                                           Attorneys for Plaintiffs


                                                                              BY:          /s/ Maria Martinez
                                                                                           MARIA MARTINEZ MSBN 9951
                                                                                           WILLIAM LEE GUICE III MSBN 5059
                                                                                           R. SCOTT WELLS MSBN 9456
                                                                                           P.O. BOX 1925
                                                                                           BILOXI MS 39533-1925
                                                                                           Voice: 228-374-2313 Fax: 228-875-5987
                                                                                           mmartinez@rushingguice.com
                                                                                           bguice@rushingguice.com
                                                                                           swells@rushingguice.com



                                                         CERTIFICATE OF SERVICE

              I hereby certify that on the 10th day of May, 2019, I electronically filed the foregoing

 with the Clerk of the Court using the CM/ECF filing system which sent notification of such

 filing to all counsel of record.

              SO CERTIFIED this the 10th day of May, 2019.


                                                                                             /s/ Maria Martinez
                                                                                              MARIA MARTINEZ




                                                                                                                                   2
W:\!MOLD-MM ONLY\Dispositive Motions\Punitive Damages Cap\P\Individual Pleadings\Motion Puntive Damages Cap - Cooksey.docx
